                                           Case 5:20-cv-01090-BLF Document 13 Filed 05/29/20 Page 1 of 2




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     JOHN RAYMOND CASTRO,                               Case No. 20-cv-01090-BLF
                                   8                        Plaintiff,
                                                                                            ORDER DISMISSING ACTION WITH
                                   9              v.                                        PREJUDICE
                                  10     JOHN PASCUAL, et al.,
                                  11                        Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff John R. Castro (“Castro”) filed this action on February 11, 2020, along with an
                                  14   application for leave to proceed in forma pauperis. Castro challenges the alleged “non-judicial
                                  15   wrongful foreclosure” of property located at 630 E. Market Street, Salinas, California 93905 (“the
                                  16   Property”). See Compl., ECF 1. The Court issued an order (“Prior Dismissal Order”) granting
                                  17   Castro’s application to proceed in forma pauperis, conducting the requisite initial screening of the
                                  18   complaint, and dismissing the complaint with leave to amend. See Prior Dismissal Order, ECF 7.
                                  19   The Court concluded that “[e]ven measured by the liberal standards accorded pro se litigants,
                                  20   Castro’s complaint is incomprehensible and fails to state a claim upon which relief could be
                                  21   granted.” See id. at 3. The Court expressed “grave reservations” whether Castro would be able to
                                  22   state a viable claim for relief, but concluded that it was appropriate to grant him an opportunity to
                                  23   try. See id. at 4.
                                  24           The Court initially set a deadline of March 6, 2020 for amendment, but at Castro’s request
                                  25   the Court extended that deadline to March 27, 2020. See Order Granting Plaintiff’s
                                  26   Administrative Motion, ECF 12. Castro has not filed an amended pleading. In light of Castro’s
                                  27   pro se status and the impact of the COVID-19 virus, the Court has waited two months after
                                  28   expiration of the deadline for amendment before issuing this order. The Court has confirmed with
                                           Case 5:20-cv-01090-BLF Document 13 Filed 05/29/20 Page 2 of 2




                                   1   the Clerk’s Office staff that mail is being received and opened, and that if Castro had submitted

                                   2   any documents they would have been docketed.

                                   3          Based on the reasons discussed in the Prior Dismissal Order, and Castro’s failure to amend

                                   4   his complaint, this action is DISMISSED WITH PREJUDICE.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: May 29, 2020

                                   8                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
